Bigelow, C. J.
There does not appear to have been any violation of the statute for the observance of the Lord’s day, on the part of the plaintiff. Gen. Sts. c. 84. The evidence only shows that the request for the use of the plaintiff’s horse was made by the defendant on that day; but it was not proved that the plaintiff then agreed to comply with it. For aught that the case discloses, the plaintiff’s assent, which was necessary to consummate the contract, was given on a subsequent day. There *46is, therefore, a failure to show that the contract was tainted with illegality. Tuckerman v. Hinkley, 9 Allen, 452.
Besides, there was evidence to warrant a finding for the plaintiff on the quantum meruit count, irrespectively of any evidence of an express contract. The defendant admitted the rendition of the service by the plaintiff, and that he was indebted to the latter therefor. Exceptions overruled.